Citation Nr: 0004202	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Los 
Angeles, California


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Chief, Prosthetic 
Treatment Center, Department of Veterans Affairs (VA) West 
Los Angeles Medical Center (MC), which denied the claim of 
entitlement to an annual clothing allowance under 38 U.S.C.A. 
§ 1162 (1999).  The appellant filed a notice of disagreement 
with that determination in May 1998.  


REMAND

A statement of the case has not been issued regarding the 
claim, listed on the title page above.  Where notice of 
disagreement has been filed without subsequent issuance of a 
statement of the case, a remand is required to cure the 
procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Thus, the case is REMANDED for the following development:

The VAMC should provide a statement of 
the case to the appellant and his 
representative addressing the issue 
entitlement to an annual clothing 
allowance.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, this issue should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



